

116 HRES 1238 IH: Expressing the sense of the House of Representatives regarding prioritizing the COVID–19 vaccine for members of the military.
U.S. House of Representatives
2020-11-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1238IN THE HOUSE OF REPRESENTATIVESNovember 24, 2020Mr. DesJarlais submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing the sense of the House of Representatives regarding prioritizing the COVID–19 vaccine for members of the military.Whereas there are approximately 1,300,000 active duty servicemembers and hundreds of thousands of additional trainees;Whereas pharmaceutical companies Pfizer, BioNTech, and Moderna’s COVID–19 vaccines have shown early signs of success and could start to become available to the American people before the end of 2020;Whereas it is expected there could be around 40,000,000 doses of the COVID–19 vaccine available for distribution by the end of 2020;Whereas it is a priority to distribute the vaccine to those most vulnerable such as our Nation’s seniors and other high-risk groups starting in December 2020;Whereas the United States military and its trainees serve a vital role in protecting our Nation and keeping people across the world safe;Whereas our Nation’s servicemembers and trainees are dealing with low morale due to the COVID–19 pandemic with various lockdowns and not being able to train as normal;Whereas the United States military has continued to excel and perform as the world’s greatest professionals despite the challenges of the COVID–19 pandemic; andWhereas our Nation’s military is always ready for any challenge to protect the American people and those most vulnerable: Now, therefore, be itThat it is the sense of the House of Representatives that it should be the policy of the United States to prioritize getting our Nation’s military and trainees the COVID–19 vaccine as soon as reasonably practicable.